Mr. Justice Scott delivered the opinion of the Court: It appears, the circuit court in which this cause was pending had adopted a rule, that' in all appeal cases where the parties are in court, the name of an attorney for each party must be entered on the judge’s docket by the meeting of court on the first Tuesday morning of the term, and in default thereof the suit or appeal will be dismissed, on motion of the party complying with the rule. The cause had been passed over the first Tuesday, at the request of plaintiffs, but, subsequently, and before it was regularly reached for call, plaintiff moved to dismiss the appeal, because of the failure of defendant to comply with the rule of court in that regard. Although defendant was in court, ready for trial, and demanding to be permitted to try his own cause, the court denied him that privilege, and dismissed his appeal. That was error. Under our statute, either plaintiff or defendant in any suit has the liberty guaranteed to him to prosecute or defend for himself, in his proper person. It is a statutory right, of which the court can not arbitrarily debar him. Ho doubt, courts may make all such rules for the orderly disposition of business before them as may be deemed expedient, consistent with law; but, as this court has had occasion, before, to declare, all such rules must be reasonable. The rule under which defendant’s appeal was dismissed, was in contravention with the statute. The effect was to deprive him of the right, secured by law, to defend any action against him, in his proper person, and in that respect the rule was inconsistent with law. Whether defendant had counsel employed or not, is wholly immaterial. Had his counsel neglected to comply with the rule of court in that respect, defendant could, at any time when called for trial, have insisted upon his right to try his own case. It would be singular, indeed, if he could be deprived of so valuable R privilege, secured by law, by. any mere neglect of counsel. Even if the rule was one the court might, with propriety, make for the “ orderly disposition of business,” the omission to comply with it is a matter of so little consequence, it ought not to be made a ground of depriving a party of his defense to an action against him. When the motion was made to dismiss the appeal, the case had not then been reached for trial, and on defendant’s announcing his readiness for trial, the proper practice would have .been for the court to enter his name as appearing in his proper person, and suffered the trial to go on when the cause should be reached in its order. Hot to do so was an abuse of that discretion with which the court is clothed to the end that justice may be done. The judgment must be reversed and the cause remanded. Judgment reversed.